COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 PAY AND SAVE, INC. D/B/A BIG 8                 §
 FOOD STORES,                                                   No. 08-12-00357-CV
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                             210th District Court
                                                §
                                                              of El Paso County, Texas
 COSME RAUL MARTINEZ,                           §
                                                                  (TC# 2011-1668)
                  Appellee.                     §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment awarding Appellee $8,000 in past mental anguish damages. We therefore

reverse the trial court’s award of $8,000 in past mental anguish damages to Appellee and render

judgment that Appellee take nothing on his claims for past mental anguish damages.

       We further order that in all other respects, the trial court’s judgment is affirmed, in

accordance with the opinion of this Court.

       We further order that Appellee recover from Appellant and its sureties, if any, see TEX.

R. APP. P. 43.5 for performance of the judgment and all costs, both in this Court and the court

below, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF DECEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating